 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of ______________, 2012, by and among NewBridge Bancorp, a North Carolina
corporation (the “Company”), and the signatory hereto (the “Purchaser”). This
Agreement is made pursuant to a Securities Purchase Agreement, dated as of the
date hereof, between the Company and the Purchaser (the “Purchase Agreement”).
The Company has entered into Securities Purchase Agreements with other
purchasers in the same form as the Purchase Agreement (the “Other Purchasers”)
and is entering into Registration Rights Agreements with the Other Purchasers in
the same form as this Agreement (the “Other Agreements”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

1.          Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the following meanings:

 

“Action” means an action, claim, suit, investigation or proceeding (including,
without limitation, an investigation or partial proceeding, such as a
deposition), whether commenced or threatened.

 

“Advice” shall have the meaning set forth in Section 7(d).

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Allowable Grace Period” shall have the meaning set forth in Section 3(b).

 

“Company” shall have the meaning set forth in the Preamble.

 

“Contractual Securities” means collectively those securities issued to the
United States Department of the Treasury on December 12, 2008 in connection with
the TARP Capital Purchase Program and other securities that may be issued from
time to time in connection therewith.

 

“Contractual Securityholder” means all Persons that hold Contractual Securities.

 

“Effective Date” means the date that a Registration Statement filed pursuant to
Section 2(a) is first declared effective by the Commission.

 

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the earlier of (i) the 60th
calendar day following the Company’s receipt of the Shareholder Approvals (or
the 90th calendar day following the Company’s receipt of the Shareholder
Approvals in the event that such Registration Statement is subject to review by
the Commission) and (ii) the fifth (5th) Trading Day after the date the Company
is notified (orally or in writing, whichever is earlier) by the Commission that
such Registration Statement will not be “reviewed” or will not be subject to
further review; provided, however, that if the Effectiveness Deadline falls on a
Saturday, Sunday or other day that Commission is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
Commission is open for business.

 

 

 

 

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

 

“Event” shall have the meaning set forth in Section 2(c).

 

“Event Date” shall have the meaning set forth in Section 2(c).

 

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 30th calendar day following
the Company’s receipt of the Shareholder Approvals; provided, however, that if
the Filing Deadline falls on a Saturday, Sunday or other day that the Commission
is closed for business, the Filing Deadline shall be extended to the next
Business Day on which the Commission is open for business.

 

“Grace Period” shall have the meaning set forth in Section 3(b).

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 6(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 6(c).

 

“Initial Registration Statement” has the meaning set forth in Section 2(a).

 

“Liquidated Damages” shall have the meaning set forth in Section 2(c).

 

“Losses” shall have the meaning set forth in Section 6(a).

 

“New Registration Statement” shall have the meaning set forth in Section 2(a).

 

“Other Agreements” shall have the meaning set forth in the Preamble.

 

“Other Purchasers” shall have the meaning set forth in the Preamble.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” shall have the meaning set forth in the Preamble.

 

“Purchaser” shall have the meaning set forth in the Preamble.

 

2

 

 

“Registrable Securities” means all of the Preferred Shares and the Underlying
Shares and any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
Preferred Shares and the Underlying Shares, provided, that the Holder has
completed and delivered to the Company a Selling Shareholder Questionnaire; and
provided, further, that Preferred Shares or Underlying Shares shall cease to be
Registrable Securities upon the earlier to occur of the following: (A) a sale
pursuant to a Registration Statement or Rule 144 (in which case, only such
security sold shall cease to be a Registrable Security); or (B) such Preferred
Shares or Underlying Shares becoming eligible for sale without the requirement
for the Company to be in compliance with the current public information required
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) and without volume or
manner of sale restrictions on Holders who are not Affiliates of the Company.

 

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

 

“Remainder Registration Statement” shall have the meaning set forth in Section
2(a).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

“Selling Shareholder Questionnaire” means a questionnaire in the form attached
as Exhibit B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

 

3

 

 

2.          Registration.

 

(a)          On or prior to the Filing Deadline, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Company may reasonably determine (the “Initial Registration
Statement”). The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on such other form
available to the Company to register for resale the Registrable Securities as a
secondary offering) subject to the provisions of Section 3(c) and shall contain
(except if otherwise required pursuant to written comments received from the
Commission upon a review of such Registration Statement) the “Plan of
Distribution” section substantially in the form attached hereto as Exhibit A.
Notwithstanding the registration obligations set forth in this Section 2, in the
event the Commission informs the Company that all of the Registrable Securities
cannot, as a result of the application of Rule 415, be registered for resale as
a secondary offering on a single registration statement, the Company agrees to
promptly (i) inform each of the Holders thereof and use its commercially
reasonable efforts to file amendments to the Initial Registration Statement as
required by the Commission and/or (ii) withdraw the Initial Registration
Statement and file a new registration statement (a “New Registration
Statement”), in either case covering the maximum number of Registrable
Securities permitted to be registered by the Commission, on Form S-3 or such
other form available to the Company to register for resale the Registrable
Securities as a secondary offering; provided, however, that prior to filing such
amendment or New Registration Statement, the Company shall be obligated to use
its commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Compliance and Disclosure Interpretation
612.09.

 

Notwithstanding any other provision of this Agreement and subject to the payment
of Liquidated Damages in Section 2(c), if any SEC Guidance sets forth a
limitation of the number of Registrable Securities or other securities permitted
to be registered on a particular Registration Statement as a secondary offering
(and notwithstanding that the Company used diligent efforts to advocate with the
Commission for the registration of all or a greater number of Registrable
Securities), the number of Registrable Securities or other securities to be
registered on such Registration Statement will be reduced as follows: first, the
Company shall reduce or eliminate the securities to be included by any Person
other than a Holder; second, the Company shall reduce or eliminate any
securities to be included by any Affiliate of the Company; third, the Company
shall reduce the number of Preferred Shares to be included by all Holders on a
pro rata basis based on the total number of unregistered Preferred Shares held
by such Holders, subject to a determination by the Commission that certain
Holders must be reduced before other Holders based on the number of Preferred
Shares held by such Holders; and fourth, the Company shall reduce the number of
Underlying Shares to be included by all Holders on a pro rata basis based on the
total number of unregistered Underlying Shares held by such Holders, subject to
a determination by the Commission that certain Holders must be reduced before
other Holders based on the number of Underlying Shares held by such Holders. In
the event the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, under clauses (i) or (ii) above, the
Company will use its commercially reasonable efforts to file with the
Commission, as promptly as allowed by the Commission or SEC Guidance provided to
the Company or to registrants of securities in general, one or more registration
statements on Form S-3 or such other form available to the Company to register
for resale those Registrable Securities that were not registered for resale on
the Initial Registration Statement, as amended, or the New Registration
Statement (the “Remainder Registration Statements”). No Holder shall be named as
an “underwriter” in any Registration Statement without such Holder’s prior
written consent.

 

4

 

 

(b)          The Company shall use its commercially reasonable efforts to cause
each Registration Statement to be declared effective by the Commission as soon
as practicable and, with respect to the Initial Registration Statement or the
New Registration Statement, as applicable, no later than the Effectiveness
Deadline, and shall use its commercially reasonable efforts to keep each
Registration Statement continuously effective under and in compliance with the
Securities Act and usable for resale of such Registrable Securities for a period
from the Effective Date until such time as all of the Registrable Securities
covered by such Registration Statement have been publicly sold by the Holders
(the “Effectiveness Period”). The Company shall promptly notify the Holders via
facsimile or electronic mail of a “.pdf” format data file of the effectiveness
of a Registration Statement within one (1) Business Day of the Effective Date.
The Company shall, by 9:30 a.m., New York City time, on the first Trading Day
after the Effective Date, file a final Prospectus with the Commission, as
required by Rule 424(b).

 

(c)          If: (i) the Initial Registration Statement is not filed with the
Commission on or prior to the Filing Deadline, (ii) the Initial Registration
Statement or the New Registration Statement, as applicable, is not declared
effective by the Commission (or otherwise does not become effective) for any
reason on or prior to the Effectiveness Deadline, or (iii) after its Effective
Date, (A) such Registration Statement ceases for any reason (including without
limitation by reason of a stop order, or the Company’s failure to update the
Registration Statement) to remain continuously effective as to all Registrable
Securities for which it is required to be effective or (B) the Holders are not
permitted to utilize the Prospectus therein to resell such Registrable
Securities (in each case of (A) and (B), other than during an Allowable Grace
Period), (iv) a Grace Period exceeds the length of an Allowable Grace Period, or
(v) after the date six (6) months following the Closing Date, and only in the
event a Registration Statement is not effective or available to sell all
Registrable Securities, the Company fails to file with the Commission any
required reports under Section 13 or 15(d) of the Exchange Act such that it is
not in compliance with Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as a
result of which the Holders who are not Affiliates of the Company are unable to
sell Registrable Securities without restriction under Rule 144 (any such failure
or breach in clauses (i) through (v) above being referred to as an “Event,” and,
for purposes of clauses (i), (ii), (iii) or (v), the date on which such Event
occurs, or for purposes of clause (iv) the date on which such Allowable Grace
Period is exceeded, being referred to as an “Event Date”), then in addition to
any other rights the Holders may have hereunder or under applicable law, on each
such Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty (“Liquidated Damages”), equal to .50% of
the aggregate purchase price paid by such Holder pursuant to the Purchase
Agreements for any unregistered Registrable Securities held by such Holder on
the Event Date. The parties agree that notwithstanding anything to the contrary
herein or in the Purchase Agreement, no Liquidated Damages shall be payable (i)
if as of the relevant Event Date, the Registrable Securities may be sold by
non-Affiliates of the Company without volume or manner of sale restrictions
under Rule 144 and the Company is in compliance with the current public
information requirements under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), as determined by counsel to the Company pursuant to a written
opinion letter to such effect, addressed and delivered to the Company’s transfer
agent and reasonably acceptable to the affected Holders and (ii) with respect to
any period after the expiration of the Effectiveness Period (it being understood
that this sentence shall not relieve the Company of any Liquidated Damages
accruing prior to the expiration of the Effectiveness Period). If the Company
fails to pay any Liquidated Damages pursuant to this Section 2(c) in full within
five (5) Business Days after the date payable, the Company will pay interest
thereon at a rate of 1.0% per month (or such lesser maximum amount that is
permitted to be paid by applicable law) to the Holder, accruing daily from the
date such Liquidated Damages are due until such amounts, plus all such interest
thereon, are paid in full. The Liquidated Damages pursuant to the terms hereof
shall apply on a daily pro-rata basis for any portion of a month prior to the
cure of an Event, except in the case of the first Event Date. With respect to
the Purchaser, the Filing Deadline and the Effectiveness Deadline for a
Registration Statement shall be extended without default or Liquidated Damages
hereunder in the event that the Company’s failure to file and/or obtain the
effectiveness of the Registration Statement on a timely basis results from the
failure of the Purchaser to timely provide the Company with information
requested by the Company and necessary to complete the Registration Statement in
accordance with the requirements of the Securities Act (in which case the Filing
Deadline and the Effectiveness Deadline, as applicable, would be extended for
the Purchaser only).

 

5

 

 

Section 3. Other Registration Provisions.

 

(a)          Each Holder agrees to furnish to the Company a completed Selling
Shareholder Questionnaire not more than ten (10) Trading Days following the date
of this Agreement. At least five (5) Trading Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder other than the information contained in the Selling
Shareholder Questionnaire, if any, which shall be completed and delivered to the
Company promptly upon request and, in any event, within two (2) Trading Days
prior to the applicable anticipated filing date. Each Holder further agrees that
it shall not be entitled to be named as a selling shareholder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed, accurate and signed Selling Shareholder Questionnaire and a
response to any requests for further information as described in the previous
sentence. If a Holder of Registrable Securities returns a Selling Shareholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable efforts
at the expense of the Holder who failed to timely return the Selling Shareholder
Questionnaire or to respond for further information to take such actions as are
required to name such Holder as a selling shareholder in the Registration
Statement or any pre-effective or post-effective amendment thereto and to
include (to the extent not theretofore included) in the Registration Statement
the Registrable Securities identified in such late Selling Shareholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Shareholder Questionnaire or request
for further information as described in this Section 3(a) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

 

6

 

 

(b)          Notwithstanding anything to the contrary herein, at any time after
a Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (a
“Grace Period”); provided, however, the Company shall promptly (i) notify the
Holders in writing of the existence of material non-public information giving
rise to a Grace Period (provided that the Company shall not disclose the content
of such material non-public information to the Holders) or the need to file a
post-effective amendment, as applicable, and the date on which such Grace Period
will begin, (ii) use reasonable commercial efforts to terminate a Grace Period
as promptly as practicable and (iii) notify the Holders in writing of the date
on which the Grace Period ends; provided, further, that no single Grace Period
shall exceed 45 consecutive days, and during any 365 day period, the aggregate
of all Grace Periods shall not exceed an aggregate of 90 days (each Grace Period
complying with this provision being an “Allowable Grace Period”). For purposes
of determining the length of a Grace Period, the Grace Period shall be deemed to
begin on and include the date the Holders receive the notice referred to in
clause (i) above and shall end on and include the later of the date the Holders
receive the notice referred to in clause (iii) above and the date referred to in
such notice; provided, however, that no Grace Period shall be longer than an
Allowable Grace Period. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended securities to a transferee
of a Holder in accordance with the terms of the applicable Purchase Agreement in
connection with any sale of Registrable Securities with respect to which a
Holder has entered into a contract for sale prior to the Holder’s receipt of the
notice of a Grace Period and for which the Holder has not yet settled.

 

(c)          In the event that Form S-3 is not available for the registration of
the resale of Registrable Securities hereunder, the Company shall (i) register
the resale of the Registrable Securities on another appropriate form and (ii)
undertake to register the Registrable Securities on Form S-3 promptly after such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.

 

4.          Registration Procedures. In connection with the Company’s
registration obligations hereunder:

 

(a)         the Company shall not less than three (3) Trading Days prior to the
filing of a Registration Statement and not less than one (1) Trading Day prior
to the filing of any related Prospectus or any amendment or supplement thereto
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports) furnish to the
Holders copies of such Registration Statement, Prospectus or amendment or
supplement thereto, as proposed to be filed, which documents will be subject to
the review of such Holders (it being acknowledged and agreed that if a Holder
does not object to or comment on the aforementioned documents within such three
(3) Trading Day or one (1) Trading Day period, as the case may be, then the
Holder shall be deemed to have consented to and approved the use of such
documents). The Company shall not file any Registration Statement or amendment
or supplement thereto in a form to which a Holder reasonably objects in good
faith, provided that, the Company is notified of such objection in writing
within the three (3) Trading Day or one (1) Trading Day period described above,
as applicable.

 

7

 

 

(b)          the Company shall (i) prepare and file with the Commission such
amendments (including post-effective amendments) and supplements, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period (except during an
Allowable Grace Period), (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement (subject to the terms of this
Agreement), and, as so supplemented or amended, to be filed pursuant to Rule 424
(except during an Allowable Grace Period), (iii) respond as promptly as
reasonably practicable to any comments received from the Commission with respect
to each Registration Statement or any amendment thereto and, as promptly as
reasonably possible, provide the Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as “Selling Shareholders” but not any
comments that would result in the disclosure to the Holders of material
non-public information concerning the Company, and (iv) comply with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of (subject to the terms of this Agreement) in accordance with the intended
methods of disposition by the Holders thereof as set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented; provided,
however, that each Purchaser shall be responsible for the delivery of the
Prospectus to the Persons to whom such Purchaser sells any of the Registrable
Securities (including in accordance with Rule 172 under the Securities Act), and
each Purchaser agrees to dispose of Registrable Securities in compliance with
the plan of distribution described in the Registration Statement and otherwise
in compliance with applicable federal and state securities laws. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 4(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into such Registration Statement, if applicable, or
shall file such amendments or supplements with the Commission on the same day on
which the Exchange Act report which created the requirement for the Company to
amend or supplement such Registration Statement was filed.

 

8

 

 

(c)          the Company shall notify the Holders (which notice shall, pursuant
to clauses (iii) through (v) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made, but which
notice shall not contain any material non-public information regarding the
Company) as promptly as reasonably practicable (and, in the case of (i)(A)
below, not less than two (2) Trading Days prior to such filing, in the case of
(iii) and (iv) below, not more than one (1) Trading Day after such issuance or
receipt, and in the case of (v) below, not more than one (1) Trading Day after
the occurrence or existence of such development) and (if requested by any such
Person) confirm such notice in writing no later than one (1) Trading Day
following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
any Registration Statement (in which case the Company shall provide to each of
the Holders true and complete copies of all comments that pertain to the Holders
as a “Selling Shareholder” or to the “Plan of Distribution” and all written
responses thereto, but not information that the Company believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
“Selling Shareholders” or the “Plan of Distribution”; (iii) of the issuance by
the Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Actions for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Action for such purpose; and (v) of the occurrence of any
event or passage of time that makes the Company’s financial statements included
in a Registration Statement ineligible for inclusion therein or any statement
made in such Registration Statement or Prospectus or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires any revisions to such Registration Statement, Prospectus or
other documents so that, in the case of such Registration Statement or the
Prospectus, as the case may be, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein (in the case of any Prospectus, form
of prospectus or supplement thereto, in light of the circumstances under which
they were made), not misleading.

 

(d)          the Company shall use commercially reasonable efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any order suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

 

(e)          the Company shall, if requested by a Holder, furnish to such
Holder, without charge, at least one (1) conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company shall have no obligation to provide any document pursuant to this
clause that is available on the Commission’s EDGAR system.

 

(f)          the Company shall, prior to any resale of Registrable Securities by
a Holder, use its commercially reasonable efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from the registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or Blue
Sky laws of such jurisdictions within the United States as any Holder reasonably
requests in writing, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.

 

9

 

 

(g)          the Company shall cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request. Certificates for Registrable
Securities free from all restrictive legends may be transmitted by the Company’s
transfer agent to a Holder by crediting the account of such Holder’s prime
broker with DTC as directed by such Holder.

 

(h)          the Company shall following the occurrence of any event
contemplated by Section 4(c)(iii)-(v), as promptly as reasonably practicable
(taking into account the Company’s good faith assessment of any adverse
consequences to the Company and its shareholders of the premature disclosure of
such event), prepare and file a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading.

 

(i)          the Company may require each selling Holder to furnish to the
Company a certified statement as to (i) the number of shares of Registrable
Securities and other securities of the Company beneficially owned by such Holder
and any Affiliate thereof, (ii) any Financial Industry Regulatory Authority
(“FINRA”) affiliations, (iii) any natural Persons who have the power to vote or
dispose of shares of Registrable Securities and other securities of the Company
and (iv) any other information as may be requested by the Commission, FINRA or
any state securities commission. During any periods that the Company is unable
to meet its obligations hereunder with respect to the registration of
Registrable Securities because any Holder fails to furnish such information
within three (3) Trading Days of the Company’s request, any Liquidated Damages
that are accruing at such time as to such Holder only shall be tolled and any
Event that may otherwise occur solely because of such delay shall be suspended
as to such Holder only, until such information is delivered to the Company.

 

(j)          the Company shall cooperate with any registered broker through
which a Holder proposes to resell its Registrable Securities in effecting a
filing with FINRA pursuant to FINRA Rule 5110 as requested by any such Holder
and the Company shall pay the filing fee required for the first such filing
within two (2) Business Days of the request therefor.

 

(k)          the Company shall use its commercially reasonable efforts to become
eligible, and thereafter maintain such eligibility, to use of Form S-3 (or any
successor form thereto) for the registration of the resale of Registrable
Securities.

 

(l)          if requested by a Holder, the Company shall (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the Company reasonably agrees should
be included therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as reasonably practicable
after the Company has received notification of the matters to be incorporated in
such Prospectus supplement or post-effective amendment.

 

10

 

 

(m)          the Company shall otherwise use commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission under the
Securities Act and the Exchange Act, including Rule 172, notify the Holders
promptly if the Company no longer satisfies the conditions of Rule 172 and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder; and make available to its shareholders,
as soon as reasonably practicable, but not later than the Availability Date (as
defined below), an earnings statement covering a period of at least 12 months,
beginning after the effective date of each Registration Statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act, including Rule 158 promulgated thereunder. For the purpose of
this Section 4(m), “Availability Date” means the 45th day following the end of
the fourth (4th) fiscal quarter that includes the effective date of such
Registration Statement, except that, if such fourth (4th) fiscal quarter is the
last quarter of the Company’s fiscal year, “Availability Date” means the 90th
day after the end of such fourth (4th) fiscal quarter.

 

5.          Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all reasonable
legal fees and expenses of legal counsel for any Holder) shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any Trading Market on which the Common Stock is then
listed for trading, (B) with respect to compliance with applicable state
securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with a filing by the issuer, with respect to any
filing that may be required to be made by any broker through which a Holder
intends to make sales of Registrable Securities with FINRA pursuant to FINRA
Rule 5110, so long as the broker is receiving no more than a customary brokerage
commission in connection with such sale, (ii) printing expenses (including,
without limitation, expenses of printing certificates for Registrable Securities
and of printing prospectuses if the printing of prospectuses is reasonably
requested by the Holders of a majority of the Registrable Securities included in
the Registration Statement), (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel for the Company, (v) Securities Act
liability insurance, if the Company so desires such insurance, and (vi) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. In no event shall the Company be responsible for any underwriting,
broker or similar fees or commissions of any Holder or, except to the extent
provided for in the Transaction Documents, any legal fees or other costs of the
Holders.

 

11

 

 

6.          Indemnification.

 

(a)          Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify, defend and hold harmless each
Holder, and the officers, directors, agents, partners, members, managers,
shareholders, Affiliates, employees and investment advisers of such Holder, each
Person who controls any such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
partners, members, managers, shareholders, agents, employees and investment
advisers of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and investigation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, that arise out of or are based upon any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of prospectus or in any
amendment or supplement thereto (it being understood that each Holder has
approved Exhibit A hereto for this purpose), or (B) in the case of an occurrence
of an event of the type specified in Section 4(c)(iii)-(v), related to the use
by a Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated and defined in
Section 7(d), but only if and to the extent that following the receipt of the
Advice the misstatement or omission giving rise to such Loss would have been
corrected. The Company shall notify the Holders promptly of the institution,
threat or assertion of any Action arising from or in connection with the
transactions contemplated by this Agreement of which the Company is aware. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 6(c)) and
shall survive the transfer of the Registrable Securities by the Holders.

 

12

 

 

(b)          Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or based upon any untrue or alleged untrue statement of
a material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent, but only to the extent, that such untrue
statements or omissions are based upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein or
(ii) to the extent, but only to the extent, that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved in writing by such Holder expressly for
use in a Registration Statement (it being understood that the Holder has
approved Exhibit A hereto for this purpose), such Prospectus or such form of
prospectus or in any amendment or supplement thereto or (iii) in the case of an
occurrence of an event of the type specified in Section 4(c)(iii)-(v), to the
extent, but only to the extent, related to the use by such Holder of an outdated
or defective Prospectus after the Company has notified such Holder in writing
that the Prospectus is outdated or defective and prior to the receipt by such
Holder of the Advice contemplated in Section 7(d), but only if and to the extent
that following the receipt of the Advice the misstatement or omission giving
rise to such Losses would have been corrected. In no event shall the liability
of any selling Holder hereunder be greater in amount than the dollar amount of
the net proceeds received by such Holder upon the sale of the Registrable
Securities giving rise to such indemnification obligation.

 

(c)          Conduct of Indemnification Actions. If any Action shall be brought
or asserted against any Person entitled to indemnification hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnification is sought (the “Indemnifying Party”) in writing, and
the Indemnifying Party shall have the right to assume the defense thereof,
including the employment of counsel reasonably satisfactory to the Indemnified
Party and the payment of all reasonable fees and expenses incurred in connection
with defense thereof; provided, that the failure of any Indemnified Party to
give such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Action and to participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such Action and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Action; or (iii) the named parties to any such
Action (including any impleaded parties) include both such Indemnified Party and
the Indemnifying Party, and such Indemnified Party shall have been advised by
counsel that a conflict of interest exists if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Action
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Action in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Action.

 

13

 

 

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable attorneys’ fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Action in a manner
not inconsistent with this Section 6(c)) shall be paid to the Indemnified Party,
as incurred, within 20 Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder.

 

(d)          Contribution. If a claim for indemnification under Section 6(a) or
6(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Action to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 6(d) was available
to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Action exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution, limitation or in lieu of the
indemnification provisions under the Purchase Agreements.

 

14

 

 

7.          Miscellaneous.

 

(a)          Remedies. In the event of a breach by the Company or by a Holder of
any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

(b)          No Piggyback on Registrations; Prohibition on Filing Other
Registration Statements. Neither the Company nor any of its shareholders (other
than the Contractual Securityholders and the Holders in such capacity pursuant
hereto) may include securities of the Company in a Registration Statement
hereunder and the Company shall not prior to the Effective Date enter into any
agreement providing any such right to any of its security holders. The Company
shall not, from the date hereof until the date that is 60 days after the
Effective Date of the Initial Registration Statement, prepare and file with the
Commission a registration statement relating to an offering for its own account
or for the account of its shareholders under the Securities Act of any of its
equity securities, other than (i) a registration statement on Form S-8, (ii) in
connection with an acquisition on Form S-4, or (iii) a registration statement to
register for resale securities issued by the Company pursuant to acquisitions or
strategic transactions, but shall not include a transaction in which the Company
is issuing securities primarily for the purpose of raising capital or to a
Person whose primary business is investing in securities.

 

(c)          Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

 

(d)          Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 4(c)(iii)-(v),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company may provide
appropriate stop orders to enforce the provisions of this Section 7(d).

 

(e)          No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date hereof, enter into any agreement with
respect to its securities, that would have the effect of impairing the rights
granted to the Holders in this Agreement or otherwise conflict with the
provisions hereof.

 

15

 

 

(f)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
or waived unless the same shall be in writing and signed by the Company and
Holders holding at least two-thirds (2/3) of the then outstanding Registrable
Securities, provided that any party may give a waiver as to itself.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders and that does not directly or indirectly affect the rights of other
Holders may be given by Holders of all of the Registrable Securities to which
such waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence. Notwithstanding the
foregoing, if any such amendment, modification or waiver would adversely affect
in any material respect any Holder or group of Holders who have comparable
rights under this Agreement disproportionately to the other Holders having such
comparable rights, such amendment, modification, or waiver shall also require
the written consent of the Holder(s) so adversely affected.

 

(g)          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement; provided that the Company may deliver to each Holder
the documents required to be delivered to such Holder under Section 4(a) of this
Agreement by e-mail to the e-mail address(es) provided by such Holder to the
Company solely for such specific purpose.

 

(h)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. The Company may not assign its
rights (except by merger or in connection with an acquisition of all or
substantially all of the Company’s assets by another Person) or obligations
hereunder without the prior written consent of all the Holders of the then
outstanding Registrable Securities. Each Holder may assign its respective rights
hereunder in the manner and to the Persons permitted under the Purchase
Agreement.

 

(i)          Execution and Counterparts. This Agreement may be executed in two
or more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that all of the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature were the original
thereof.

 

(j)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

16

 

 

(k)          Cumulative Remedies. Except as provided in Section 2(c) with
respect to Liquidated Damages, the remedies provided herein are cumulative and
not exclusive of any other remedies provided by law.

 

(l)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(m)          Headings. The headings in this Agreement are for convenience only
and shall not limit or otherwise affect the meaning hereof.

 

(n)          Independent Nature of Each Purchaser’s Obligations and Rights. The
obligations and rights of the Purchaser under this Agreement are several and not
joint with the obligations and rights of any Other Purchaser under any Other
Agreement, and the Purchaser shall not be responsible in any way for the
performance of the obligations of any Other Purchaser. The decision of the
Purchaser to purchase the Preferred Shares pursuant to the Transaction Documents
has been made independently of any Other Purchaser. Nothing contained herein or
in any other agreement or document delivered at any closing, and no action taken
by the Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchaser and the Other Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchaser
and the Other Purchasers are in any way acting in concert with respect to such
obligations or the transactions contemplated by this Agreement. The Purchaser
acknowledges that no Other Purchaser has acted as agent for the Purchaser in
connection with making its investment hereunder and that Other Purchaser will be
acting as agent of the Purchaser in connection with monitoring its investment in
the Registrable Securities or enforcing its rights under the Transaction
Documents. The Purchaser shall be entitled to protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any Other Purchaser to be joined as an additional
party in any Action for such purpose. The Company acknowledges that the
Purchaser and each Other Purchaser has been provided with the same Registration
Rights Agreement for the purpose of closing a transaction with multiple
purchasers and not because it was required or requested to do so by the
Purchaser or any Other Purchaser.

 

17

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  NEWBRIDGE BANCORP           By: Pressley A. Ridgill   Its: President and Chief
Executive Officer

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  NAME OF PURCHASER           AUTHORIZED SIGNATORY         By:           Its:  
      ADDRESS FOR NOTICE:         Attn:         Phone:         E-mail:

 

18

 

 

EXHIBIT A

 

PLAN OF DISTRIBUTION

 

We are registering the Securities issued to the selling shareholders to permit
the resale of these Securities by the holders of the Securities from time to
time after the date of this prospectus. We will not receive any of the proceeds
from the sale by the selling shareholders of the Securities. We will bear all
fees and expenses incident to our obligation to register the Securities.

 

The selling shareholders may sell all or a portion of the Securities
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the Securities
are sold through underwriters or broker-dealers, the selling shareholders will
be responsible for underwriting discounts or commissions or agent’s commissions.
The Securities may be sold on any national securities exchange or quotation
service on which the securities may be listed or quoted at the time of sale, in
the over-the-counter market or in transactions otherwise than on these exchanges
or systems or in the over-the-counter market and in one or more transactions at
fixed prices, at prevailing market prices at the time of the sale, at varying
prices determined at the time of sale, or at negotiated prices. These sales may
be effected in transactions, which may involve crosses or block transactions.
The selling shareholders may use any one or more of the following methods when
selling Securities:

 

•          ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

•          block trades in which the broker-dealer will attempt to sell the
shares as agent but may position and resell a portion of the block as principal
to facilitate the transaction;

 

•          purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

•          an exchange distribution in accordance with the rules of the
applicable exchange;

 

•          privately negotiated transactions;

 

•          settlement of short sales entered into after the effective date of
the registration statement of which this prospectus is a part;

 

•          broker-dealers may agree with the selling shareholders to sell a
specified number of such securities at a stipulated price per share;

 

•          through the writing or settlement of options or other hedging
transactions, whether such options are listed on an options exchange or
otherwise;

 

•          a combination of any such methods of sale; and

 

1

 

 

•          any other method permitted pursuant to applicable law.

 

The selling shareholders also may resell all or a portion of the Securities in
open market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided that they meet the criteria and
conform to the requirements of those provisions.

 

Broker-dealers engaged by the selling shareholders may arrange for other
broker-dealers to participate in sales. If the selling shareholders effect such
transactions by selling Securities to or through underwriters, broker-dealers or
agents, such underwriters, broker-dealers or agents may receive commissions in
the form of discounts, concessions or commissions from the selling shareholders
or commissions from purchasers of the Securities for whom they may act as agent
or to whom they may sell as principal. Such commissions will be in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction will not be in excess of a customary brokerage
commission in compliance with NASD Rule 2440; and in the case of a principal
transaction a markup or markdown in compliance with NASD IM-2440.

 

In connection with sales of the Securities or otherwise, the selling
shareholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the Common
Stock in the course of hedging in positions they assume. The selling
shareholders may also sell Securities short and if such short sale shall take
place after the date that the registration statement of which this prospectus is
a part is declared effective by the Securities and Exchange Commission (the
“SEC”), the selling shareholders may deliver Securities covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling shareholders may also loan or
pledge Securities to broker-dealers that in turn may sell such shares, to the
extent permitted by applicable law. The selling shareholders may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction). Notwithstanding the foregoing, the selling shareholders have been
advised that they may not use shares registered on this registration statement
to cover short sales of our Common Stock made prior to the date the registration
statement, of which this prospectus forms a part, has been declared effective by
the SEC.

 

The selling shareholders may, from time to time, pledge or grant a security
interest in some or all of the Securities owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the Securities from time to time pursuant to this prospectus
or any amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act, amending, if necessary, the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus. The selling shareholders also may
transfer and donate the Securities in other circumstances in which case the
transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.

 

2

 

 

The selling shareholders and any broker-dealer or agents participating in the
distribution of the Securities may be deemed to be “underwriters” within the
meaning of Section 2(11) of the Securities Act in connection with such sales. In
such event, any commissions paid, or any discounts or concessions allowed to,
any such broker-dealer or agent and any profit on the resale of the shares
purchased by them may be deemed to be underwriting commissions or discounts
under the Securities Act. Selling shareholders who are “underwriters” within the
meaning of Section 2(11) of the Securities Act will be subject to the applicable
prospectus delivery requirements of the Securities Act and may be subject to
certain statutory liabilities of, including but not limited to, Sections 11, 12
and 17 of the Securities Act and Rule 10b-5 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

 

Each selling shareholder has informed us that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Securities. Upon being
notified in writing by a selling shareholder that any material arrangement has
been entered into with a broker-dealer for the sale of Securities through a
block trade, special offering, exchange distribution or secondary distribution
or a purchase by a broker or dealer, we will file a supplement to this
prospectus, if required, pursuant to Rule 424(b) under the Securities Act,
disclosing (1) the name of each such selling shareholder and of the
participating broker-dealer(s), (2) the number of shares involved, (3) the price
at which such Securities were sold, (4) the commissions paid or discounts or
concessions allowed to such broker-dealer(s), where applicable, (5) that such
broker-dealer(s) did not conduct any investigation to verify the information set
out or incorporated by reference in this prospectus, and (6) other facts
material to the transaction. In no event shall any broker-dealer receive fees,
commissions and markups, which, in the aggregate, would exceed eight percent
(8%).

 

Under the securities laws of some states, the Securities may be sold in such
states only through registered or licensed brokers or dealers. In addition, in
some states the Securities may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.

 

There can be no assurance that any selling shareholder will sell any or all of
the Securities registered pursuant to the shelf registration statement, of which
this prospectus forms a part.

 

Each selling shareholder and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, to the extent applicable,
Regulation M of the Exchange Act, which may limit the timing of purchases and
sales of any of the Securities by the selling shareholder and any other
participating person. To the extent applicable, Regulation M may also restrict
the ability of any person engaged in the distribution of the Securities to
engage in market-making activities with respect to the Securities. All of the
foregoing may affect the marketability of the Securities and the ability of any
person or entity to engage in market-making activities with respect to the
Securities.

 

3

 

 

We will pay all expenses of the registration of the Securities pursuant to a
registration rights agreement, including, without limitation, SEC filing fees
and expenses of compliance with state securities or “blue sky” laws; provided,
however, that each selling shareholder will pay all underwriting discounts and
selling commissions, if any and any related legal expenses incurred by it. We
will indemnify the selling shareholders against certain liabilities, including
some liabilities under the Securities Act, in accordance with the registration
rights agreement, or the selling shareholders will be entitled to contribution.
We may be indemnified by the selling shareholders against civil liabilities,
including liabilities under the Securities Act, that may arise from any written
information furnished to us by the selling shareholders specifically for use in
this prospectus, in accordance with the related registration rights agreements,
or we may be entitled to contribution.

 

4

 

 

EXHIBIT B

 

SELLING SHAREHOLDER QUESTIONNAIRE

 

1

 

